Name: Commission Regulation (EEC) No 2690/90 of 19 September 1990 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1990, and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9. 90 Official Journal of the European Communities No L 256/19 COMMISSION REGULATION (EEC) No 2690/90 of 19 September 1990 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1990, and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available traditional trade the quantities available should be allo ­ cated directly in proportion to the number of head imported during the last three years ; whereas in the case of other applicants the quantities available should be allo ­ cated directly in proportion to the number of head for which application is made ; Whereas, in the case of other applicants, the maximum quantity which each application for an import licence may cover must be limited, in order to permit a more equitable distribution of the quantities available ; whereas for financial reasons a minimum number of head should be set for these applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2) and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has drawn up an estimated supply balance of 198 000 head under the new import arrange ­ ments applicable to young male bovine animals for fattening for the period 1 January to 31 December 1990 ; whereas, pursuant to Article 13 (4) (a) of Regulation (EEC) No 805/68 , the number which may be imported each quarter and the rate of reduction in the import levy on such animals must be determined ; Whereas detailed rules for the practical application of these special arrangements were laid down in Commis ­ sion Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 1 121 /87 (4), and in Commission Regulation (EEC) No 2377/80 (4 as last amended by Regulation (EEC) No 1618/90 (*) ; Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into account ; whereas those requirements are apparent in Italy and Greece and may be estimated for the fourth quarter of 1990 at 42 120 head and 6 435 head respectively in those Member States ; Whereas the supply requirements in young bovine animals for fattening justify, for the fourth quarter of 1990, a higher rate of reduction in the levy on animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland ; Whereas the quantities available must be shared between the traditional trade and other potential applicants ; Whereas, in order to simplify the procedure for allocating the quantities available it is necessary to derogate from Regulation (EEC) No 2377/80 ; whereas in the case of the Article 1 1 . For the period 1 October to 31 December 1990, the maximum number referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 48 555 head of young male bovine animals for fattening, comprising : (a) 6 285 weighing not more than 300 kilograms per head and subject to a 65 % reduction in the levy, and (b) 42 270 weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland and subject to a 75 % reduction in the levy. 2. The reductions referred to in point 1 shall be in respect of the levy applicable on the day of acceptance of the declaration of release for free circulation . 3 . The quantities referred to in paragraph 1 shall be distributed as follows : Italy Greece (a) 6 285 head 5 450 835 b) 42 270 head 36 670 5 600 4. Applications for licences and licences shall , m accordance with Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/80, relate to :  either young bovine animals weighing not more than 300 kilograms per head,  or young bovine animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland . (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 4 . 3 . 1989, p. 43. (') OJ No L 77, 25. 3 . 1977, p. 18 . ( «) OJ No L 109, 24 . 4 . 1987, p. 12. O OJ No L 241 , 13 . 9 . 1980, p. 5 . (6) OJ No L 152, 15 . 6 . 1990, p. 39. No L 256/20 Official Journal of the European Communities 20 . 9 . 90 In the latter case, Sections 7 and 8 of applications for licences and licences shall include one of the following entries :  Yugoslavia y/o Hungria y/o Polonia,  Jugoslavien og/eller Ungarn og/eller Polen,  Jugoslawien und/oder Ungarn und/oder Polen,  Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±,  Yugoslavia and/or Hungary and/or Poland,  Yougoslavie et/ou Hongrie et/ou Pologne,  Iugoslavia e/o Ungheria e/o Polonia,  JoegoslaviÃ « en/of Hongarije en/of Polen,  JugoslÃ ¡via e/ou Hungria e/ou Polonia. 8 . Import licences shall only be issued for a number equal to or more than 10 head. Article 2 1 . As regards the quantities referred to in Article 1 (6) (b), applications for import licences shall (a) relate to a number equal to or more than 50 head, and (b) relate to a quantity not exceeding 1 0 % of the quanti ­ ties available except where the said 10 % results in a figure less than 50 head. 2. In cases where applications for import licences state quantities in excess of those provided for by this Regula ­ tion those applications shall only be considered within the limits of the said quantities. Article 3 In the case of quantities imported under the terms of Article 8 (4) of Commission Regulation (EEC) No 3719/88 ('), the levy shall be collected in full in respect of quantities in excess of those stated on the import licence . Article 4 For the purposes of Article 1 5 (3) of Regulation (EEC) No 2377/80, all applications from one applicant ; which relate to the same category of weight and the same rate of reduction in the levy shall be treated as one application . Article 5 Three weeks at the latest after import of the livestock referred to in this Regulation , importers shall inform the competent authorities which issued the import licences, of the number and origin of the animals imported. From November 1990 those authorities shall forward that infor ­ mation to the Commission at the beginning of each month. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Licences shall carry with them an obligation to import from one or more of the countries indicated. 5 . In the information referred to in Article 1 5 (4) (a) of Regulation (EEC) No 2377/80, Member States shall specify the category of live weight and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 4. 6. Of the number of head reserved for Italy and Greece for each category notwithstanding Article 15 (6) (a) of Regulation (EEC) No 2377/80 : (a) 90 % may be allocated directly to applicants who provide proof of having imported animals qualifying under this scheme during the last three years. Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned ; (b) 10 % may be allocated directly to other applicants, numbers being allocated in proportion to the number of head for which application is made. If, because of the numbers for which application is made the percentage reduction results in fewer than 10 head per import licence, the Member States shall, by drawing lots, allocate licences covering 10 head. 7. The proof referred to in paragraph 6 shall be provided by the customs document of release for free circulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2. 12. 1988, p. 1 .